DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed March 30, 2021 in which claims 1-20 are pending in the application. 
			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., a resource manager in communication with a network; an execution platform comprising a plurality of processing nodes, wherein each of the plurality of processing nodes is assigned to one client account of a plurality of client accounts coupled to the resource manager; and a shared permissioned ledger comprising a plurality of ledger processors for executing instructions stored in non-transitory computer readable storage media, the instructions comprising: scaling processing resources on the execution platform independently from scaling storage resources on the shared permissioned ledger based on need; defining a settlement group comprising one or more settlements clients from the plurality of client accounts, wherein the settlement group comprises trading rules that apply to each of the one or more settlement clients; ingesting data from each of the plurality of client accounts by way of a data ingestion engine comprising a plurality of node-specific ingestors, wherein each of the plurality of node-specific ingestors is assigned to a data stream event channel pushed by one of the plurality of client accounts; assigning the ingested data an encryption level on a key hierarchy within the shared permissioned ledger based on content of the ingested data; and authenticating an observer node associated with at least one of the one or more settlement clients, wherein the observer node is granted read access to certain data on the shared permissioned ledger. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices or  Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a resource manager, a network, an execution platform, nodes, a shared permissioned ledger, processors, a data stream event channel, a data ingestion engine, node-specific ingestors and the observer node, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a resource manager, a network, an execution platform, nodes, a shared permissioned ledger, processors, a data stream event channel, a data ingestion engine, node-specific ingestors and the observer node, to be generic computer elements (see Fig. 1, Fig. 2, Fig. 5, [0047], [0093], [0376], [0419]). A resource manager, an execution platform, nodes, a shared permissioned ledger, a data stream event channel, a data ingestion engine, node-specific ingestors and the observer node are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a resource manager, a network, an execution platform, nodes, a shared permissioned ledger, processors, a data stream event channel, a data ingestion engine, node-specific ingestors and the observer node are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a resource manager, a network, an execution platform, nodes, a shared permissioned ledger, processors, a data stream event channel, a data ingestion engine, node-specific ingestors and the observer node are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Dependent claims 2-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 2, the steps, “ingesting data from each of the plurality of client accounts by way of the data ingestion engine; normalizing the ingested data to a canonical format readable by the resource manager to generate normalized data; partitioning the normalized data across the plurality of ledger instances of the shared permissioned ledger based on ownership, wherein a first client account assigned to a first ledger instance can only read or write to data stored on the first ledger instance”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 3, the steps, “assigning the normalized data an encryption level on the key hierarchy of the shared permissioned level based on content of the normalized data; encrypting the normalized data with an appropriate encryption key based on the assigned encryption level on the key hierarchy; and assigning permissions to the normalized data based on the assigned encryption level on the key hierarchy”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 4, the steps, “wherein the instructions are such that encrypting the normalized data comprises: identifying an owner of a normalized data entry based on which node-specific ingestor consumed the normalized data entry; determining whether the normalized data entry will be shared with a node that does not have ownership of the normalized data entry; receiving an encryption key from a third party service, wherein the encryption key is assigned to the owner of the normalized data entry; and in response to determining the normalized data entry will be shared with a non-owner, encrypting the normalized data entry with the encryption key”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. The encryption key, recited in the claim, is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claim 5, the steps, “wherein the key hierarchy for the shared permissioned ledger comprises: level zero keys applied to data comprising one or more of a group identifier, a trade data fee, trade data, or a transaction identifier; level one keys applied to data comprising a trade set identifier; level two keys assigned to data comprising one or more of a trade bundle keyset or a trade bundle identifier; and level three keys assigned to data comprising one or more of a trade bag keyset or a trade bag identifier”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 6, the steps, “wherein the observer node is associated with one or more of a clearinghouse, exchange, settlement agent, or regulatory agency, and wherein the instructions further comprise: generating a data subscription model for the observer node based on permissions granted to the observer node by an associated settlement client, wherein the data subscription model identifies one or more events occurring within the settlement group; triggering the data subscription model when any of the one or more events occurs within the settlement group; identifying data stored on a ledger instance associated with the settlement client that is part of the data subscription model; and providing the identified data to the observer node by way of a data push notification and/or a data pull authorization”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 7, the steps, “wherein the instructions further comprise generating a reconciliation report for the associated settlement client, wherein generating the reconciliation report comprises: identifying trade data to be included in the reconciliation report; hashing the trade data with a unique hash based on a public key assigned to the associated settlement client; storing the unique hash on a datastore independent of the shared permissioned ledger; and digitally signing the reconciliation report with a private key, wherein the private key ensures the reconciliation report is available only to the associated settlement client and the observer node.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 8, the steps, “wherein the instructions further comprise: authorizing a suspense account and associating the suspense account with the settlement group, wherein assets traded between the one or more settlement clients of the settlement group are traded within the suspense account; and tracking ownership of assets within the suspense account with data entries stored across the plurality of ledger instances of the shared permissioned ledger”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 9, the steps, “receiving a request to execute a transaction between a first settlement client and a second settlement client; determining whether sufficient assets exist in the suspense account belonging to the first settlement client and/or the second settlement client for executing the transaction; in response to determining that sufficient assets exist to execute the transaction, generating one or more data entries on the shared permissioned ledger indicating the assets have transferred ownership within the suspense account according to the requested transaction.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 10, the steps, “wherein the first settlement client is associated with a first ledger instance of the shared permissioned ledger, and wherein the second settlement client is associated with a second ledger instance of the shared permissioned ledger, and wherein the instructions are such that generating the one or more data entries comprises: generating a first data entry to be stored on the first ledger instance, wherein the first data entry represents the transaction from a point of view of the first settlement client; and generating a second data entry to be stored on the second ledger instance, wherein the second data entry represents the transaction from a point of view of the second settlement client; wherein the first settlement client does not have read or write authorization on the second ledger instance; and wherein the second settlement client does not have read or write authorization on the first ledger instance”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 11, the steps, “wherein the instructions are such that the transaction can be executed at any time based on data entries stored on the shared permissioned ledger such that the transaction can be settled during non-operating hours for a bank associated with the suspense account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 12, the steps, “wherein the resource manager is coupled to a first client account and a second client account, and wherein: the execution platform comprises a first processing node assigned to the first client account and a second processing node assigned to the second client account; the shared permissioned ledger comprises a first ledger instance assigned to the first client account and a second ledger instance assigned to the second client account; the first processing node executes a first instance of the data ingestion engine for consuming data pushed by the first client account, wherein the first instance of the data ingestion engine comprises one or more node-specific ingestors and one or more node-specific normalizers each assigned to one data stream event channel pushed by the first client account; and the second processing node executes a second instance of the data ingestion engine for consuming data pushed by the second client account, wherein the second instance of the data ingestion engine comprises one or more node-specific ingestors and one or more node-specific normalizers each assigned to one data stream event channel pushed by the second client account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.  Node-specific normalizers, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of node-specific normalizers is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claim 13, the steps, “wherein the shared permissioned ledger stores normalized data entries comprising trade data associated with the plurality of client accounts, and wherein: the first ledger instance stores trade data only associated with the first client account; the second ledger instance stores trade data only associated with the second client account; the first processing node does not have read or write authorization on the second ledger instance; and the second processing node does not have read or write authorization on the first ledger instance”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 14, the steps, “further comprising a normalization module for normalizing data consumed by the data ingestion engine, and wherein one or more node-specific normalizers of the first processing node push normalized data to a first normalized data channel, and wherein one or more node-specific normalizers of the second processing node push normalized data to a second normalized data channel, and wherein: the first processing node executes a first instance of a reconciliation module, wherein the first instance of the netting module reads the first normalized data channel and does not have authorization to the second normalized data channel; and the second processing node executes a second instance of the reconciliation module, wherein the second instance of the netting module reads the second normalized data channel and does not have authorization to read the first normalized data channel”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A normalization module, normalized data channel and the netting module, recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional components of a normalization module, normalized data channel and the netting module are recited at a high level of generality such that it amounts to applying the abstract idea using these generic components.
In claim 15, the steps, “wherein each of the plurality of client account represents a financial institution comprising one or more of a bank, credit union, hedge fund, asset management system, asset management organization, mutual fund, clearinghouse, or exchange, and wherein the financial institution pushes financial trade data to the data ingestion engine”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 16, the steps, “wherein the data ingestion engine receives financial trade data in a plurality of data formats, and wherein the plurality of node-specific ingestors comprise a software module for translating ingested raw data from a language defined by the applicable client account to a canonical format used by the resource manager”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A software module, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of a software module is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component.
In claim 17, the steps, “wherein the instructions further comprise: identifying a first settlement client within the settlement group; identifying clearinghouse-level data owned by the first settlement client and stored on a ledger instance associated with the first settlement client, wherein the clearinghouse-level data is assigned permissions to be shared with an authorized observer node; identifying bankruptcy-specific data stored on the ledger instance associated with the first settlement client, wherein the bankruptcy-specific data comprises obligations of the first settlement client to its counterparties; and identifying confidential data stored on the ledger instance associated with the first settlement client, wherein the confidential data comprises permissions and encryptions indicating the confidential data will not be shared with other parties”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process
In claim 18, the steps, “wherein the instructions further comprise: providing the clearinghouse-level data to an authorized observer node with permission to view the clearinghouse-level data; identifying a second settlement client within the settlement group with authorization to view the bankruptcy-specific data associated with the first settlement client; enabling the second settlement client to read the bankruptcy-specific data associated with the first settlement client; and ensuring the confidential data is not replicated”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 19, the steps, “wherein the instructions further comprise: generating a first reconciliation report for the first settlement client based on the clearinghouse-level stored on the ledger instance associated with the first settlement client, wherein the first reconciliation report reconciles net debits and credits for the one or more settlement clients within the settlement group; and generating a second reconciliation report for the second settlement client based on clearinghouse- level stored on a ledger instance associated with the second settlement client, wherein the second reconciliation report reconciles net debits and credits for the one or more settlement clients within the settlement group; wherein the first reconciliation report and the second reconciliation report are generated according to the key hierarchy”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 20, the steps, “wherein the instructions further comprise: determining whether a conflict exists between the first reconciliation report and the second reconciliation report by determining whether a first hash associated with the first settlement client matches a second hash associated with the settlement client; in response to determining the first hash does not match the second hash, identifying a common set of documents between the first settlement client and the second settlement client; and identifying differences between common documents by hashing data rows from the common documents into tables and identifying rows that do not match”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1, 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., U.S. Patent Application Publication Number (2015/0332395 A1) in view of Vintila et al., U.S. Patent Application Publication Number (2019/0050856 A1).
Regarding Claim 1,     
Walker teaches a system, comprising:
a resource manager in communication with a network (See at least [0034-0036], “Client nodes 205a-205d, trader terminal 210, and servers 215 (e.g., a trading server and/or exchange server) may connect to and communicate with each other across peer-to-peer network 235 using secure communications protocols”); 
an execution platform comprising a plurality of processing nodes, wherein each of the plurality of processing nodes is assigned to one client account of a plurality of client accounts coupled to the resource manager (See at least [0034-0036], electronic trading platform is equivalent to the execution platform);
However, Walker does not explicitly teach,
a shared permissioned ledger comprising a plurality of ledger instances, wherein each of the plurality of ledger instances is assigned to one client account of the plurality of client accounts; 
wherein the resource manager comprises one or more processors for executing instructions stored in non-transitory computer readable storage media, the instructions comprising: scaling processing resources on the execution platform independently from scaling storage resources on the shared permissioned ledger based on need; 
defining a settlement group comprising one or more settlements clients from the plurality of client accounts, wherein the settlement group comprises trading rules that apply to each of the one or more settlement clients; 
ingesting data from each of the plurality of client accounts by way of a data ingestion engine comprising a plurality of node-specific ingestors, wherein each of the plurality of node-specific ingestors is assigned to a data stream event channel pushed by one of the plurality of client accounts; 
assigning the ingested data an encryption level on a key hierarchy within the shared permissioned ledger based on content of the ingested data; 
authenticating an observer node associated with at least one of the one or more settlement clients, wherein the observer node is granted read access to certain data on the shared permissioned ledger.
Vintila, however, teaches,
a shared permissioned ledger comprising a plurality of ledger instances, wherein each of the plurality of ledger instances is assigned to one client account of the plurality of client accounts (See at least [0135-0136],  a shared permissioned ledger);
wherein the resource manager comprises one or more processors for executing instructions stored in non-transitory computer readable storage media, the instructions comprising: 
scaling processing resources on the execution platform independently from scaling storage resources on the shared permissioned ledger based on need (See at least [0136-0137], “The number of nodes may vary, for example, such that the system 100 is able to scale up or down under load, to respond to various request rates”); 
defining a settlement group comprising one or more settlements clients from the plurality of client accounts, wherein the settlement group comprises trading rules that apply to each of the one or more settlement clients (See at least [0127-0128], settlement group); 
ingesting data from each of the plurality of client accounts by way of a data ingestion engine comprising a plurality of node-specific ingestors, wherein each of the plurality of node-specific ingestors is assigned to a data stream event channel pushed by one of the plurality of client accounts (See at least [0137-0140], ingesting data);
assigning the ingested data an encryption level on a key hierarchy within the shared permissioned ledger based on content of the ingested data (See at least [0140], “The cryptography unit 904 may be configured for encrypting and/or otherwise transforming information provided by information extraction unit 902, for example, applying various encryption algorithms and/or techniques (e.g., public key/private key encryption) to extracted elements of information”);
authenticating an observer node associated with at least one of the one or more settlement clients, wherein the observer node is granted read access to certain data on the shared permissioned ledger (See at least [0140], read access).
Both Walker and Vintila are in the same technical field of clearing financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walker to incorporate the disclosure of Vintila. The motivation for combining these references would have been to utilize various combinations and/or versions of keys such that differing levels of access and/or modification ability can be provisioned (Vintila, [0140]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 5,     
The combination of Walker and Vintila teaches the system of claim 1,
In addition, Vintila teaches,
wherein the key hierarchy for the shared permissioned ledger comprises: 
level zero keys applied to data comprising one or more of a group identifier, a trade data fee, trade data, or a transaction identifier (See at least [0121], [0140], differing levels of permissions and/or capabilities); 
level one keys applied to data comprising a trade set identifier (See at least [0121], [0140]); 
level two keys assigned to data comprising one or more of a trade bundle keyset or a trade bundle identifier (See at least [0121], [0140]); 
level three keys assigned to data comprising one or more of a trade bag keyset or a trade bag identifier (See at least [0121], [0140]).
Regarding Claim 12,     
The combination of Walker and Vintila teaches the system of claim 1,
In addition, Walker teaches,
wherein the resource manager is coupled to a first client account and a second client account, and wherein: the execution platform comprises a first processing node assigned to the first client account and a second processing node assigned to the second client account (See at least [0034-0036], the execution platform); 
Vintila teaches,
the shared permissioned ledger comprises a first ledger instance assigned to the first client account and a second ledger instance assigned to the second client account (See at least [0135-0136],  a shared permissioned ledger);
the first processing node executes a first instance of the data ingestion engine for consuming data pushed by the first client account, wherein the first instance of the data ingestion engine comprises one or more node-specific ingestors and one or more node-specific normalizers each assigned to one data stream event channel pushed by the first client account (See at least [0137-0140], node-specific ingestors); 
the second processing node executes a second instance of the data ingestion engine for consuming data pushed by the second client account, wherein the second instance of the data ingestion engine comprises one or more node-specific ingestors and one or more node-specific normalizers each assigned to one data stream event channel pushed by the second client account (See at least [0137-0140]).
Regarding Claim 13,     
The combination of Walker and Vintila teaches the system of claim 12,
In addition, Vintila teaches,
wherein the shared permissioned ledger stores normalized data entries comprising trade data associated with the plurality of client accounts, and wherein: the first ledger instance stores trade data only associated with the first client account (See at least Fig. 7, [0102], [0134]); 
the second ledger instance stores trade data only associated with the second client account (See at least Fig. 7, [0102], [0134]);  
the first processing node does not have read or write authorization on the second ledger instance (See at least [0137], [0140], read access); 
the second processing node does not have read or write authorization on the first ledger instance (See at least [0137], [0140], read access).
Regarding Claim 14,     
The combination of Walker and Vintila teaches the system of claim 13,
In addition, Vintila teaches,
further comprising a normalization module for normalizing data consumed by the data ingestion engine, and wherein one or more node-specific normalizers of the first processing node push normalized data to a first normalized data channel, and wherein one or more node-specific normalizers of the second processing node push normalized data to a second normalized data channel, and wherein: the first processing node executes a first instance of a reconciliation module, wherein the first instance of the netting module reads the first normalized data channel and does not have authorization to the second normalized data channel (See at least Fig. 7, [0102], [0134], [0177], “receiving a signature can be a represented by a request to record a transaction on the distributed ledger of a node. The transaction including a private key associated with the profile of the party whose signature is required”); 
the second processing node executes a second instance of the reconciliation module, wherein the second instance of the netting module reads the second normalized data channel and does not have authorization to read the first normalized data channel (See at least Fig. 7, [0102], [0134], [0177]).
Regarding Claim 15,     
The combination of Walker and Vintila teaches the system of claim 1,
In addition, Vintila teaches,
wherein each of the plurality of client account represents a financial institution comprising one or more of a bank, credit union, hedge fund, asset management system, asset management organization, mutual fund, clearinghouse, or exchange, and wherein the financial institution pushes financial trade data to the data ingestion engine (See at least [0136], [0140], “The nodes 106a-106p provide a decentralized, peer-to-peer, secured network, providing ledger nodes to the trading partners banks”).

5.	Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Vintila and further in view of Samaha et al., U.S. Patent Application Publication Number (2014/0222712 A1).
Regarding Claim 2,     
The combination of Walker and Vintila teaches the system of claim 1,
In addition, Vintila teaches,
ingesting data from each of the plurality of client accounts by way of the data ingestion engine (See at least [0137-0140], ingesting data);
However, Walker and Vintila combined do not explicitly teach,
normalizing the ingested data to a canonical format readable by the resource manager to generate normalized data; 
partitioning the normalized data across the plurality of ledger instances of the shared permissioned ledger based on ownership, wherein a first client account assigned to a first ledger instance can only read or write to data stored on the first ledger instance.
Samaha, however, teaches,
normalizing the ingested data to a canonical format readable by the resource manager to generate normalized data (See at least [0033],  “transforming the received data to a normalized or canonical format”); 
partitioning the normalized data across the plurality of ledger instances of the shared permissioned ledger based on ownership, wherein a first client account assigned to a first ledger instance can only read or write to data stored on the first ledger instance (See at least [0031-0033], [0050], “storing the normalized data 106 in an electronic database or other memory location”, “the map authoring tool 300 may further permit a trading partner to define other data or document characteristics or constraints, such as but not limited to, constant values, default values, mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s), such as numeric or alphanumeric, just to name a few examples. In general, the map authoring tool 300 may permit a trading partner to provide any suitable specification, required or desired, for the data or documents it uploads to the data acquisition, normalization, and exchange system, such that the system can create, and in some embodiments dynamically create, a map object permitting automatic transformation of the trading partner data to the normalized format.”).
           Walker, Vintila and Samaha are in the same technical field of clearing financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walker and Vintila to incorporate the disclosure of Samaha. The motivation for combining these references would have been to normalize the data so that it can be presented to other trading partners as participants in the system in a meaningful manner per their individual format rules, permitting the participant trading partners to make better and more expeditious business decisions (Samaha, [0033]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3,     
The combination of Walker, Vintila and Samaha teaches the system of claim 2,
In addition, Vintila teaches,
wherein the instructions further comprise: assigning the normalized data an encryption level on the key hierarchy of the shared permissioned level based on content of the normalized data (See at least [0140], encryption level); 
encrypting the normalized data with an appropriate encryption key based on the assigned encryption level on the key hierarchy (See at least [0226-0227], encryption key); 
assigning permissions to the normalized data based on the assigned encryption level on the key hierarchy (See at least [0121], “various levels of permission and access may be established through the use of combined keys and/or encryption techniques that may permit the use of multiple keys and/or keys having differing levels of permissions and/or capabilities (e.g., read/write, and limitations thereof”).
Regarding Claim 4,     
The combination of Walker, Vintila and Samaha teaches the system of claim 3,
In addition, Vintila teaches,
wherein the instructions are such that encrypting the normalized data comprises: identifying an owner of a normalized data entry based on which node-specific ingestor consumed the normalized data entry (See at least [0199], identifying parties); 
determining whether the normalized data entry will be shared with a node that does not have ownership of the normalized data entry (See at least [0201-0202]); 
receiving an encryption key from a third party service, wherein the encryption key is assigned to the owner of the normalized data entry (See at least [0226-0227], encryption key); 
in response to determining the normalized data entry will be shared with a non-owner, encrypting the normalized data entry with the encryption key (See at least [0226-0227]). 
Regarding Claim 16,     
The combination of Walker and Vintila teaches the system of claim 1,
However, Walker and Vintila combined do not explicitly teach,
herein the data ingestion engine receives financial trade data in a plurality of data formats, and wherein the plurality of node-specific ingestors comprise a software module for translating ingested raw data from a language defined by the applicable client account to a canonical format used by the resource manager.
Samaha, however, teaches,
herein the data ingestion engine receives financial trade data in a plurality of data formats, and wherein the plurality of node-specific ingestors comprise a software module for translating ingested raw data from a language defined by the applicable client account to a canonical format used by the resource manager (See at least [0031-0033], [0050], “storing the normalized data 106 in an electronic database or other memory location”, “the map authoring tool 300 may further permit a trading partner to define other data or document characteristics or constraints, such as but not limited to, constant values, default values, mandatory and conditional data elements, minimum/maximum requirements for a particular data field, and field type(s), such as numeric or alphanumeric, just to name a few examples. In general, the map authoring tool 300 may permit a trading partner to provide any suitable specification, required or desired, for the data or documents it uploads to the data acquisition, normalization, and exchange system, such that the system can create, and in some embodiments dynamically create, a map object permitting automatic transformation of the trading partner data to the normalized format”).
6.	Claims 6, 7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Vintila and further in view of Scheinberg et al., U.S. Patent Application Publication Number (2002/0178102 A1).
Regarding Claim 6,     
The combination of Walker and Vintila teaches the system of claim 1,
In addition, Vintila teaches,
providing the identified data to the observer node by way of a data push notification and/or a data pull authorization (See at least [0176], data push notification).
However, Walker and Vintila combined do not explicitly teach,
wherein the observer node is associated with one or more of a clearinghouse, exchange, settlement agent, or regulatory agency, and wherein the instructions further comprise: 
generating a data subscription model for the observer node based on permissions granted to the observer node by an associated settlement client, wherein the data subscription model identifies one or more events occurring within the settlement group;
triggering the data subscription model when any of the one or more events occurs within the settlement group;
identifying data stored on a ledger instance associated with the settlement client that is part of the data subscription model;
Scheinberg, however, teaches,
wherein the observer node is associated with one or more of a clearinghouse, exchange, settlement agent, or regulatory agency, and wherein the instructions further comprise: 
generating a data subscription model for the observer node based on permissions granted to the observer node by an associated settlement client, wherein the data subscription model identifies one or more events occurring within the settlement group (See at least [0059-0062], [0070], data subscription model) ; 
triggering the data subscription model when any of the one or more events occurs within the settlement group (See at least [0029], [0070]);
identifying data stored on a ledger instance associated with the settlement client that is part of the data subscription model (See at least [0026-0027]); 
	Walker, Vintila and Scheinberg are in the same technical field of clearing financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walker and Vintila to incorporate the disclosure of Scheinberg. The motivation for combining these references would have been to protect the integrity of the data in a more efficient manner. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 7,     
The combination of Walker, Vintila and Scheinberg teaches the system of claim 6,
In addition, Vintila teaches,
wherein the instructions further comprise generating a reconciliation report for the associated settlement client, wherein generating the reconciliation report comprises: identifying trade data to be included in the reconciliation report (See at least Fig. 7, [0102], [0134], reconciliation report);
hashing the trade data with a unique hash based on a public key assigned to the associated settlement client (See at least [0205], “by utilizing cascaded hashes of the keys”); 
storing the unique hash on a datastore independent of the shared permissioned ledger (See at least [0202], [0205]) ; 
digitally signing the reconciliation report with a private key, wherein the private key ensures the reconciliation report is available only to the associated settlement client and the observer node (See at least [0177], digital signature). 
Regarding Claim 17,     
The combination of Walker and Vintila teaches the system of claim 1,
In addition, Vintila teaches,
identifying confidential data stored on the ledger instance associated with the first settlement client, wherein the confidential data comprises permissions and encryptions indicating the confidential data will not be shared with other parties (See at least [0121], [0147], permissions and encryptions).
However, Walker and Vintila combined do not explicitly teach,
identifying a first settlement client within the settlement group; 
identifying clearinghouse-level data owned by the first settlement client and stored on a ledger instance associated with the first settlement client, wherein the clearinghouse-level data is assigned permissions to be shared with an authorized observer node; 
identifying bankruptcy-specific data stored on the ledger instance associated with the first settlement client, wherein the bankruptcy-specific data comprises obligations of the first settlement client to its counterparties; 
Scheinberg, however, teaches,
identifying a first settlement client within the settlement group (See at least [0069-0070], settlement client); 
identifying clearinghouse-level data owned by the first settlement client and stored on a ledger instance associated with the first settlement client, wherein the clearinghouse-level data is assigned permissions to be shared with an authorized observer node (See at least  [0107-0108], clearinghouse-level data);
identifying bankruptcy-specific data stored on the ledger instance associated with the first settlement client, wherein the bankruptcy-specific data comprises obligations of the first settlement client to its counterparties (See at least [0073], bankruptcy-specific data); 
Regarding Claim 18,     
The combination of Walker, Vintila and Scheinberg teaches the system of claim 17,
In addition, Scheinberg teaches,
wherein the instructions further comprise: providing the clearinghouse-level data to an authorized observer node with permission to view the clearinghouse-level data (See at least 0107-0109], clearinghouse-level data); 
identifying a second settlement client within the settlement group with authorization to view the bankruptcy-specific data associated with the first settlement client (See at least [0073], bankruptcy-specific data); 
enabling the second settlement client to read the bankruptcy-specific data associated with the first settlement client (See at least [0073]); 
Vintila teaches,
ensuring the confidential data is not replicated (See at least [0121], [0147]).
Regarding Claim 19,     
The combination of Walker, Vintila and Scheinberg teaches the system of claim 18,
In addition, Vintila teaches,
generating a first reconciliation report for the first settlement client based on the clearinghouse-level stored on the ledger instance associated with the first settlement client, wherein the first reconciliation report reconciles net debits and credits for the one or more settlement clients within the settlement group (See at least Fig. 7, [0102], [0134], reconciliation report);
generating a second reconciliation report for the second settlement client based on clearinghouse- level stored on a ledger instance associated with the second settlement client, wherein the second reconciliation report reconciles net debits and credits for the one or more settlement clients within the settlement group (See at least Fig. 7, [0102], [0134]); 
wherein the first reconciliation report and the second reconciliation report are generated according to the key hierarchy (See at least [0140]).
Regarding Claim 20,     
The combination of Walker, Vintila and Scheinberg teaches the system of claim 19,
In addition, Vintila teaches,
wherein the instructions further comprise: determining whether a conflict exists between the first reconciliation report and the second reconciliation report by determining whether a first hash associated with the first settlement client matches a second hash associated with the settlement client (See at least [0061-0062], conflict); 
in response to determining the first hash does not match the second hash, identifying a common set of documents between the first settlement client and the second settlement client (See at least [0061-0063]); 
identifying differences between common documents by hashing data rows from the common documents into tables and identifying rows that do not match (See at least [0107]).
7.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Vintila and further in view of Lange et al., U.S. Patent Number (7.996,296 B2).
Regarding Claim 8,     
The combination of Walker and Vintila teaches the system of claim 1,
However, Walker and Vintila combined do not explicitly teach,
wherein the instructions further comprise: authorizing a suspense account and associating the suspense account with the settlement group, wherein assets traded between the one or more settlement clients of the settlement group are traded within the suspense account;
 tracking ownership of assets within the suspense account with data entries stored across the plurality of ledger instances of the shared permissioned ledger.
Lange, however, teaches,
wherein the instructions further comprise: authorizing a suspense account and associating the suspense account with the settlement group, wherein assets traded between the one or more settlement clients of the settlement group are traded within the suspense account (See at least Column 28, lines 42-67, suspense account);
tracking ownership of assets within the suspense account with data entries stored across the plurality of ledger instances of the shared permissioned ledger (See at least Column 28, lines 42-67).
	Walker, Vintila and Lange are in the same technical field of clearing financial transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Walker and Vintila to incorporate the disclosure of Lange. The motivation for combining these references would have been to incorporate suspense accounts to temporarily hold uncategorized transactions and enhance the security of the transaction. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 9,     
The combination of Walker, Vintila and Lange teaches the system of claim 8,
In addition, Lange teaches,
wherein the instructions further comprise: receiving a request to execute a transaction between a first settlement client and a second settlement client (See at least Column 6, lines 37-44, electronic order matching systems);
 determining whether sufficient assets exist in the suspense account belonging to the first settlement client and/or the second settlement client for executing the transaction (See at least Column 48, lines 1-6, “a Suspense account is used to record and reallocate”);
in response to determining that sufficient assets exist to execute the transaction, generating one or more data entries on the shared permissioned ledger indicating the assets have transferred ownership within the suspense account according to the requested transaction (See at least Column 28, lines 42-67).
Regarding Claim 10,     
The combination of Walker, Vintila and Lange teaches the system of claim 9,
In addition, Vintila teaches,
wherein the first settlement client is associated with a first ledger instance of the shared permissioned ledger, and wherein the second settlement client is associated with a second ledger instance of the shared permissioned ledger, and wherein the instructions are such that generating the one or more data entries comprises: generating a first data entry to be stored on the first ledger instance, wherein the first data entry represents the transaction from a point of view of the first settlement client (See at least [0061-0062], ledger entry generation);
generating a second data entry to be stored on the second ledger instance, wherein the second data entry represents the transaction from a point of view of the second settlement client (See at least [0061-0062]); 
wherein the first settlement client does not have read or write authorization on the second ledger instance (See at least [0137], [0140], read access);
wherein the second settlement client does not have read or write authorization on the first ledger instance (See at least [0137], [0140]).
Regarding Claim 11,     
The combination of Walker, Vintila and Lange teaches the system of claim 9,
In addition, Lange teaches,
wherein the instructions are such that the transaction can be executed at any time based on data entries stored on the shared permissioned ledger such that the transaction can be settled during non-operating hours for a bank associated with the suspense account (See at least Column 83, lines 10-16, Column 84, lines 17-21). 
				Prior Art made of Record
8.     The following prior art made of record and not relied upon is considered pertinent: 
	Ford et al. (U.S. 2016/0260171 A1) discloses a method that solved the problems of how to participate in a marketplace exchange without using a centralized intermediary. 
Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                     February 02, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        February 2, 2022